Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 6-14 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/17/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borgmeier et al (US10433899) in view of R1 (“Nano Diamond Power CAS 7782-40-3” TRUNNANO, 6-1-2019, pp. 1-4) in view of R2 (“Diamond Blade Guide” UKAM, 5-19-2013, pp. 1-11).
Regarding claims 1-2, Borgmeier teaches that it is known to coat electrosurgical blades with diamond or silicone coatings (claim 9).  Borgmeier fails to teach the size of the diamond used or in what manner it is provided.  However, R1 shows that 3-5 nm diamond powder is known to have value as heat resistant coating material (see item 6).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide the diamond of Borgmeier in the form of a 3-5nm diamond dust because R1 teaches the value of that particular material for the same intended purposes as Borgmeier.  Although the examiner believes that a combination of diamond and silicone in Borgmeier is reasonably implicit of diamond mixed into the elastomer, this is not explicitly stated in Bormeier in view of R1.  However, R2 teaches that a known manner of combining diamond particles and a polymeric material is to incorporate the diamonds into a polymeric matrix (see Resin Bond Diamond Films).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of combining diamond and polymeric material of R2 in the invention of Borgmeier in view of R1 as a use of a known coating method to improve similar blades in the same way.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717